Judgment, Supreme Court, Bronx County (Harold Silverman, J., at hearing; Efrain Alvarado, J., at trial and sentence), rendered July 15, 1994, convicting defendant, at jury trial and sentence, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to 31/ 2 to 7 years, unanimously affirmed.
When two officers approached a car in order to investigate why its alarm had sounded, they found defendant "ducking” his head underneath the dashboard. Defendant appeared startled when one of the officers shined a flashlight into the car and was very nervous. He was unable to provide any documents for the vehicle nor any identification or license for himself and could not name the owner of the car whom he described as a friend. Under the circumstances, the officers had reasonable suspicion to believe that the car was stolen and were justified in removing defendant from the car while they investigated his claim that the owner was in a nearby store (People v Alston, 189 AD2d 555, lv denied 81 NY2d 881), irrespective of whether they feared for their safety (People v Gil, 211 AD2d 99, 102, appeal dismissed 87 NY2d 843). As defendant alighted from the car, one of the officers saw the butt of a gun in a holster defendant was wearing. The gun was seized. Defendant’s remaining contention is without merit. Concur— Sullivan, J. P., Rosenberger, Rubin, Kupferman and Williams, JJ.